IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 97-30737
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

BURNELL DAVIS,

                                           Defendant-Appellant.

                        - - - - - - - - - -
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 96-CR-323-ALL
                        - - - - - - - - - -
                           April 8, 1998

Before JOLLY, JONES, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Burnell Davis appeals from his sentence for being a

convicted felon in possession of a firearm.     He contends solely

that the district court erred by calculating his base offense

level as 20 because his previous state-court conviction of simple

burglary of an inhabited dwelling was a “crime of violence” for

purposes of U.S.S.G. § 2K2.1(a)(4)(A).    Davis’s contention is

frivolous; simple burglary of an inhabited dwelling is a “crime

of violence” for guideline purposes.     See United States v.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-30737
                                -2-

Claiborne 132 F.3d 253, 255-56 (5th Cir. 1998); United States v.

Guadardo, 40 F.3d 102, 103-05 (5th Cir. 1994); § 4B1.2(a)(2).

     APPEAL DISMISSED.   5TH CIR. R. 42.2.